PER CURIAM
Anna Hewis brought this original action in the Cuyahoga Common Pleas in which she essayed to recover damages for an injury sustained by her due to negligence on part of Cleveland Railway Co. A verdict for $1680 was returned in her favor and judgment thereon was rendered.
The Railway Co. assigns one ground of error in the lower court to-wit: The rejection of evidence tending to impeach the testimony of a Mrs. Yurki, a witness for Hewis. It appears that a company investigator called upon Mrs. Yurki and interpreted into English what she had to say concerning the accident. The investigator alleges that said interpretation was read back to Mrs. Yurki by one Jackson. Said Jackson was not to be found on. trial day, however.
The Court of Appeals held that it would be dangerous practice to admit such a statement in evidence, and the fact that Jackson could not be found, furnishes a sufficient reason for rejection of evidence of statement. Judgment of common pleas affirmed.